Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-19 are pending. By way of the current amendment filed 12/30/2021, claims 1, 5, 10, 12, 15, 17 and18 were amended. Claims 4, 8,9, 11, 13, 16 and19 were cancelled. This amendment was entered. 
Response to Arguments
Applicant’s arguments, see Remarks pages 2 - 4, filed 12/30/2021 with respect to independent claims 1, 12 and 15 have been fully considered and are persuasive.  The previous rejections of these independent claims have been withdrawn. 
Allowable Subject Matter
Claims 1 – 3, 5 – 7, 10, 12, 14, 15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to expressly disclose or render obvious a flat panel detector, comprising; a substrate; a plurality of photodiodes on the substrate; a first transparent conductive layer arranged on a side of the plurality of photodiodes away from the substrate, wherein an orthographic projection of the first transparent conductive layer on the substrate at least partially overlaps an orthographic projection of each photodiode of the plurality of photodiodes on the substrate; 
a signal line connected to a photodiode of the plurality of photodiodes and configured to provide a bias voltage to the photodiode; and a second transparent conductive layer on a side of each photodiode of the plurality of photodiodes facing the 
specifically, wherein the first transparent conductive layer comprises a plurality of conductive patterns, the plurality of conductive patterns are connected together by conductive connection sections, wherein the flat panel detector further comprises a plurality of gate scanning lines and a plurality of data lines on the substrate, the plurality of gate scanning lines and the plurality of data lines intersect each other to form a plurality of photosensitive regions arranged in an array, wherein the plurality of conductive patterns are within the plurality of photosensitive regions respectively, each photosensitive region of the plurality of photosensitive regions comprises at least one photodiode of the plurality of the photodiodes, and wherein an orthographic projection of each conductive pattern of the plurality of conductive patterns on the substrate at least partially overlaps an orthographic projection of the at least one photodiode within a corresponding photosensitive region of the plurality of photosensitive regions on the substrate.
With regards to claim 12, the prior art of record fails to expressly disclose or render obvious A flat panel detector, comprising a substrate; a plurality of photodiodes on the substrate; a first transparent conductive layer arranged on a side of the plurality of photodiodes away from the substrate, wherein an orthographic projection of the first transparent conductive layer on the substrate at least partially overlaps an orthographic projection of each photodiode of the plurality of photodiodes on the substrate; a signal line connected to a photodiode of the plurality of photodiodes and configured to provide 
specifically, wherein the flat panel detector further comprises a plurality of gate scanning lines, a plurality of data lines and a thin film transistor on the substrate, wherein the thin film transistor is electrically connected to a gate scanning line of the plurality of gate scanning lines, a data line of the plurality of data lines and a photodiode of the plurality of photodiodes, wherein the first transparent conductive layer comprises an opening corresponding to the thin film transistor, wherein an orthographic projection of the opening on the substrate overlaps an orthographic projection of the thin film transistor on the substrate.
With regards to claim 15, the prior art of record fails to expressly disclose or render obvious a method for manufacturing a flat panel detector, comprising forming a photodiode on a substrate, the substrate comprising a bonding region; forming a signal line connected to the photodiode on the substrate, the signal line being configured to provide a working voltage to the photodiode; specifically, forming a first transparent conductive layer on the signal line, wherein an orthographic projection of the first transparent conductive layer on the substrate is at least partially overlapping an orthographic projection of the photodiode on the substrate; and forming the first transparent conductive layer and forming a conduction pattern in the bonding region during a single patterning process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DJURA MALEVIC/Examiner, Art Unit 2884                                                           /DAVID P PORTA/                                                                                                   Supervisory Patent Examiner, Art Unit 2884